Taylor, C.
The Great Northern Railway Company, for the convenience of the public, has placed scales for weighing stock at its stockyards at the stations of Hewitt and Eagle Bend in Todd county, but has refused to place them at the station of Bertha, located between Hewitt and Eagle Bend and distant therefrom 4-J and 1 miles respectively. On complaint made to the Railroad and Warehouse Commission, the commission ordered the company to place such scales at Bertha, on the ground that its refusal so to do was an unlawful discrimination against that place. The order of the commission was affirmed on appeal to the district court, and a further appeal brings the matter before this court.
Railways are forbidden to give “any unequal or unreasonable preference or advantage to any particular * * * locality.” [R. L. 1905, § 2009]. The Railroad and Warehouse Commission is clothed with power to supervise railways, and to take such action at all times as may be necessary to secure' “efficient transportation facilities,” [R. L. 1905, § 1988] and prevent unjust discrimination.
If the stock scales in question properly form a part of the equipment reasonably necessary or convenient in transacting the business of shipping or transporting stock, the refusal to install them at *57Bertha, after installing them at points competing with that place, was a discrimination against Bertha, and the order appealed from should be affirmed. On the other hand, if, as strenuously contended by the appellant, such scales do not facilitate the business of transportation and are not in any way connected therewith, the order appealed from should be reversed.
At the trial the appellant offered no evidence but rested upon the evidence presented by the respondent and the facts are undisputed. They are in substance as follows: That in the year 1910 stock was shipped in carload lots from 259 of appellant’s stations in the state of Minnesota; that the number of carloads so shipped from the different stations varied from one at each of 32 stations to 414 at the station of Jasper; that appellant has installed stock scales, each of six ton capacity, at 54 of these stations; that these scales are located adjacent to the stockyards, but are not adjacent to nor connected with the railway tracks or buildings; that they are convenient for and are used by dealers and stock raisers in buying and selling, but no obligation to ship over the railway is imposed by such use; that stock raisers who would otherwise market their stock at Bertha sometimes take it to Hewitt or Eagle Bend, a longer distance, in order to have the use of the scales installed at those places; that such scales tend to draw the stock business to and concentrate it at the places where they are located; that where these scales are available shippers are accustomed to weigh their stock, for their own convenience and information, immediately before loading for shipment, but these weights are not used as a basis for freight charges, nor in any transactions between the shipper and the railway company, nor in sales made at the terminal stockyards; that, after stock is loaded, the carload is weighed at some suitable point upon track scales which are under the supervision of the state, and the freight charges and all the transactions between the shipper and the company are based exclusively upon this weight; and that these stock scales are not used in any manner in the business transacted between the railway company and its patrons.
The witnesses testifying for respondent insisted that stock scales were a convenience, if not a necessity, in dealing in stock, and that *58a town having such scales possessed an advantage, as a stock market, over a town that did not, but frankly admitted that these scales had no direct part in the business of transportation, nor in the business of selling at the terminal yards.
As scales are a convenience and, probably, a necessity in dealing in stock, and tend to cause stock to be collected for shipment at the places where they are available, to the disadvantage of those places where they are not available, and are undoubtedly furnished for the purpose and with the view of securing the transportation of stock from points at which they are located, it is the opinion of a majority of the members of the court that the evidence submitted, together with the fact that the company considered such scales of sufficient importance to its business to furnish them voluntarily at 54 of its stockyards in this state, is sufficient to support the finding that such scales pertain to the transportation facilities which the commission may require of a railroad and that the refusal to supply such scales to the station in question was a discrimination against it.
The purpose of the law regulating railways is to secure ample and efficient transportation facilities for all the people on equal and reasonable terms. To this end power is conferred upon the Railroad and Warehouse Commission to supervise railways and to see that the requisite facilities are afforded to all upon equal terms and at reasonable rates, and that proper instrumentalities are provided for the convenient use of such facilities. It may properly intervene to prevent discrimination prohibited by law, and to require a railway, if it provides instrumentalities convenient in the business of transportation, at one place, to provide substantially equal facilities at another.
The writer deems it proper to say that he is unable to draw the same conclusion from the facts in this case that the majority of the court draw therefrom, and that he entertains the view expressed in the dissent of the Chief Justice.
Order affirmed.